Citation Nr: 0703079	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran was beleaguered from December 1941 to May 1942, 
was missing in May 1942, had no casualty status from May 1942 
to November 1942 and from August 1943 to November 1945, had 
service as a member of the Recognized Guerrillas from 
November 1942 to August 1943, and with the Regular Philippine 
Army from November 1945 to April 1946.  He died in August 
1978.  The appellant is advancing her appeal as the veteran's 
widow.   

The Board also notes that on a VA Form 9 received in April 
2005, the appellant checked the appropriate box to request a 
Board hearing.  However, in a form received in July 2005, the 
appellant checked the box to indicate that she did not want a 
Board hearing.  The Board finds that the appellant has 
withdrawn her request for a Board hearing. 


FINDINGS OF FACT

1.  The cause of the veteran's death was pulmonary 
tuberculosis.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  Pulmonary tuberculosis was not manifested during the 
veteran's military service or within three years of 
discharge, nor was it otherwise related to the veteran's 
service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The April 2004 and August 2004 
VCAA letters effectively notified the appellant of the 
evidence needed to substantiate her claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that April 2004 and August 2004 VCAA letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  She was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that she 
may have.  

Further, the April 2004 VCAA letter was sent to the appellant 
prior to the June 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with April 2004 and August 2004 VCAA letters with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection, for the cause 
of the veteran's death, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
for her claim or the effective date of the claim.  To the 
extent that such notice may be deficient in any respect, the 
matter is effectively moot in light of the following decision 
which finds that the preponderance of the evidence is against 
the appellant's claim for service connection.

The Board further notes that the status of the appellant's 
husband as a veteran has never been contested.  VA has always 
adjudicated her claim based on her husband's status as a 
veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with her claim.

Analysis

The appellant is claiming service connection for the cause of 
the veteran's death.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, active tuberculosis is presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the veteran died in August 1978.  The 
veteran's death certificate provides that the cause of death 
was PPB, which is pleuropulmonary blastoma.  The certificate 
provided that the onset of PPB was 6 years.  A review of the 
available medical records show, however, documents that the 
veteran was diagnosed with and treated for PTB, which is 
pulmonary tuberculosis, from 1973 to 1976.  Pleuropulmonary 
blastoma, a rare childhood cancer that rarely occurs in 
adults, was not noted.  Further, it appears that the RO 
adjudicated the case assuming that the death certificate had 
a typographical error and proceeded with pulmonary 
tuberculosis as the cause of the veteran's death.  The Board 
notes that there has been no evidence from the appellant 
indicating otherwise.  In fact, in a letter received in 
December 2004, the appellant referred to PTB and not PPB.  
Accordingly, the Board will proceed with the assumption that 
the death certificate reflects a typographical error and that 
pulmonary tuberculosis was the cause of the veteran's death 
as set forth by the RO.     

At the time of his death in August 1978, the veteran was not 
service-connected for pulmonary tuberculosis or any other 
disabilities.

The Board notes that there are no service records which 
document complaints or medical findings of pulmonary 
tuberculosis.  A November 1945 examination did not show that 
the veteran had pulmonary tuberculosis.  The veteran was 
examined again in March 1946 on two occasions, and the 
veteran's lungs were clinically evaluated as normal.  
Pulmonary tuberculosis was not noted in both examinations.  
Accordingly, the evidence is against a finding that 
tuberculosis was manifested during service.  

The Board also notes that tuberculosis was not manifested 
within three years of discharge.  Post-service medical 
records show that the veteran was treated for pulmonary 
tuberculosis from 1973 to 1976, more than three years after 
discharge.  Also, as noted above, the death certificate 
appears to date the onset of pulmonary tuberculosis to 1972, 
over 26 years after service.  

Further, there is no competent medical evidence of record 
suggesting a casual link between the veteran's tuberculosis 
and his service.

The appellant essentially contends that her husband's fatal 
pulmonary tuberculosis was due to service.  Although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

For sake of completeness, the Board notes that even if 
pleuropulmonary blastoma (PPB) were actually the cause of the 
veteran's death (which the facts don't support), 
pleuropulmonary blastoma was not manifested during the 
veteran's military service, nor was it otherwise shown by 
competent evidence to be related to the veteran's service.

In sum, based on the totality of the evidence of record, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107 (West 
2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


